Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Applicant’s arguments, filed 5/18/2022, have been fully considered.   Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	
New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 12, 14-16, 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The application does not have adequate support for treating the genus of hypo-immunogenic squamous cell carcinoma.    Although the application refers to the hypoimmunogenicity of squamous cell carcinomas (paragraph 92), hypoimmunogenic tumors (paragraph 94 and 96), and hypo-immunogenic cold tumors (paragraph 4), there is no disclosure of the genus of “hypo-immunogenic head and neck squamous cell carcinomas.”  This genus is not a term of art.  The genus is not described in the application in such a way to convey to the artisan at the time the invention was made what carinomas do and do not fall under the scope of “hypo-immunogenic head and neck squamous cell carcinomas” as opposed to “head and neck squamous cell carcinoma.”  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12, 14-16, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   The term “hypo-immunogenic head and neck squamous cell carcinoma” renders the claim indefinite.  This is not a term of art, nor is it defined by the application.   Although the application refers to the hypoimmunogenicity of squamous cell carcinomas (paragraph 92), hypoimmunogenic tumors (paragraph 94 and 96), and hypo-immunogenic cold tumors (paragraph 4), there is no disclosure of the genus of “hypo-immunogenic head and neck squamous cell carcinomas.”  The artisan would not know how “hypo-immunogenic” qualifies “head and neck squamous cell carcinomas” and what the difference is between hypo-immunogenic head and neck squamous cell carcinoma and head and neck squamous cell carcinoma. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10, 12, 14-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150065858 to Chen (IDS filed 11/2/2021) in view of Fan (Vaccines, 2015; IDS filed 11/2/2021) in further view of EP 3322731 to Manekas in further view of Hanson (J. Clin. Invest., 2015; IDS filed 11/2/2021).  Chen teaches methods of treating at least one tumor in a subject comprises administering to a subject a composition comprising core-satellite nanocomposites (Para. (0005]; where highly charged surfaces promote recognition by immune cells, Para. (0101]), comprising: administering to a subject a composition comprising a nano-satellite complex (administering to a subject a composition comprising core-satellite nanocomposites, Para. (0005]), wherein said nano-satellite complex comprises: i. a core nanoparticle complex comprising a biocompatible coating surrounding a nanoparticle core; and ii. at least one satellite particle attached to, or absorbed to, said biocompatible coating (said core-satellite nanocomposite comprising: i. a core nanoparticle complex comprising a biocompatible coating surrounding a nanoparticle core, and ii. at least one satellite component attached to, or absorbed to, the biocompatible coating, Para. (0004]).   Chen teaches a composition (Para. (0004]) comprising: a nano-satellite complex (compositions comprising core-satellite nanocomposites, Para. (0004)), wherein said nano-satellite complex comprises: a) a core nanoparticle complex comprising a biocompatible coating surrounding a nanoparticle core; and b) at least one satellite particle attached to, or absorbed to, said biocompatible coating (said core-satellite nanocomposite comprising: i.e. a core nanoparticle complex comprising a biocompatible coating surrounding a nanoparticle core, and ii. at least one satellite component attached to, or absorbed to, the biocompatible coating, Para. (0004]).  and Chen further teaches wherein said nanoparticle core comprises Fe304 (Fe304/Au core/shell nanocomposites, Para. (0105]), wherein said biocompatible coating comprises polysiloxane (magnetic IONPs further coated with polysiloxane-containing block copolymer have been proved as PTT mediators, Para. (0095]), and wherein said at least one satellite particle comprises a plurality of satellite particles composed of gold (comprising core-satellite hybrid nanocomposites with highly crystallized iron oxide nanoparticles, IONPs, as the core and further comprising multiple gold sulfide, Au2S, nanoparticles as satellites attached on the surface polymer coated IONP, Para. (0049]; comprising an IONP/Au2S core/satellite nanocomposite, Para. (0055]).  Chen teaches cancer cells (Para. (0006]).  
 Chen fails to teach a method of treating hypo-immunogenic stromal cell head and neck carcinoma, and further fails to teach an antigenic component conjugated to, or absorbed to, said at least one satellite particle component, wherein said antigenic component comprises an antigenic peptide, and further fails to teach a type I interferon agonist agent.  Chen further teaches a physiologically compatible aqueous solution (said compositions comprising a physiologically compatible aqueous solution, Para. (0010]).  
Fan is in the field of multi-functional nanomaterials having key advantages for cancer immunotherapy (Pg. 663, Para. 2), and teaches wherein an antigenic component is conjugated to, or absorbed to at least one particle component, wherein said antigenic component comprises an antigenic peptide (surfaces of nanomaterials can be engineered to display antigens and co-stimulatory ligands, to serve as artificial APC, Pg. 663, Para. 2; charge-mediated {viz. electrostatic} entrapment was exploited to co-load an anionic TLR3 agonist poly l:C and cationic antigen peptides onto gold nanoparticles, leading to elicitation of robust antigen-specific CDS+ T cells when tested with a model antigen in vivo, Pg. 669, Para. 3).
Manekas teaches a method of treating head and neck squamous cell carcinoma (which, for the purposes of comparing the claims to the prior art, the examiner is considering to fall under the scope of hypo-immunogenic head and neck squamous cell carcinoma) by administration of an anti-PD-1 antibody or antigen-binding portion thereof or an anti-PD-L 1 antibody or antigen-binding portion thereof (abstract; paragraphs 5-15).
Hanson is in the field of nanoparticle vehicles, such as polymer polymers, that can promote adjuvant transport through lymphatics to draining lymph nodes (Pg. 2533, Col. 1, Para. 2), and teaches a type I interferon agonist agent (type I IFNs are signature downstream products of STING activation by CDNs in host cells, and NP-cdGMP led to direct induction of type I IFN and downstream target gene expression in the dLNs, Pg. 2541, Col. 2, Para. 1). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Chen in a method of treating hypo-immunogenic head and neck squamous cell cancer.   The motivation for this is that Manekas teaches a method of treating head and neck squamous cell carcinoma by administration of an anti-PD-1 antibody or antigen-binding portion thereof or an anti-PD-L 1 antibody or antigen-binding portion thereof (abstract; paragraphs 5-15), and Fan teaches key advantages for cancer immunotherapy (Pg. 663, Para. 2) and teaches wherein an antigenic component is conjugated to, or absorbed to, said at least one particle component, wherein said antigenic component comprises an antigenic peptide (surfaces of nanomaterials can be engineered to display antigens and co-stimulatory ligands, to serve as artificial APC, Pg. 663, Para. 2; charge-mediated {viz. electrostatic} entrapment was exploited to co-load an anionic TLR3 agonist poly l:C and cationic antigen peptides onto gold nanoparticles, leading to elicitation of robust antigen-specific CDS+ T cells when tested with a model antigen in vivo, Pg. 669, Para. 3).  It would have been obvious to modify the composition of Chen to further comprise the type I interferon agonist-nanoparticle complex of Hanson. The motivation would have been to modify said nano-satellite composition to further comprise a type I interferon agonist agent comprising an immunotherapeutic adjuvant (NP-cdGMP is a potent immunotherapeutic adjuvant, and cdGMP has been reported to have antitumor activity in murine cancer models, likely due to the ability of type I IFN to enhance CDS+ Teall responses during cross-priming, Pg. 2544, Col. 1, Para. 1).  It would have been obvious to modify the method of Chen to further comprise the conjugated antigenic peptide component of Fan. The motivation would have been to modify the composition of said method in order to obtain a composition comprising antigenic peptide vaccine components (nanoparticles carrying both tumor antigens and adjuvants can stably co-deliver vaccine components, Pg. 663, Para. 2).   It would have been obvious to modfify Chen to comprise the conjugated antigenic peptide component of Fan. The motivation would have been to modify said nano-satellite composition to further comprise antigenic peptide vaccine components (nanoparticles carrying both tumor antigens and adjuvants can stably co-deliver vaccine components, Pg. 663, Para. 2).    It would have been obvious to modify the method of Chen to further comprise the cyclic dinucleotides of Hanson. The motivation would have been to modify the composition of said method in order to obtain a composition further comprising a type I interferon agonist agent comprising an immunotherapeutic adjuvant (NP-cdGMP is a potent immunotherapeutic adjuvant, and cdGMP has been reported to have antitumor activity in murine cancer models, likely due to the ability of type I IFN to enhance CD8+ T cell responses during cross-priming, Pg. 2544, Col. 1, Para. 1).  It would have been obvious to modify the composition of Chen to further comprise the immune checkpoint inhibitor of Fan. The motivation would have been to modify said nano-satellite composition to further comprise antigenic peptide vaccine components (nanoparticles carrying both tumor antigens and adjuvants can stably co-deliver vaccine components, Pg. 663, Para. 2).   It would have been obvious to modify the method of Chen to further comprise said administering of Fan. The motivation would have been to modify the composition of said method in order to obtain a composition comprising antigenic peptide tumor vaccine components (where nanoparticles carrying both tumor antigens and adjuvants can stably co-deliver vaccine components, Pg. 663, Para. 2; for recognition and killing of tumor cells by effector T c:Alls, Pg. 663, Para. 1).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                                                                                                                                                                                                                          


August 27, 2022